DETAILED ACTION
This action is responsive to the application No.15/813,919 filed on 11/15/2017.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 04/28/2021 in which claim 1 is amended, claim 1 is independent claim. Claims 1-6 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest (US 2002/0104889 A1; hereinafter ‘Forrest’), in view of FAFARD (US 2015/0162478 A1; hereinafter ‘Fafard’). 
Regarding independent claim 1, Forrest’s Fig. 1 and 3 (The claimed steps are inherent to the device as they are mere steps of providing the combination of elements, it is inherent to providing the device as shown in the figure 1 and 3) discloses a method of generating electrical energy, comprising:

providing a light emitting device (LED) (326, [0020]) vertically stacked over a first portion (see Fig. 3) of the processor layer (324);
providing a photovoltaic cell (322, [0020]) vertically stacked over a second portion (see Fig. 3) of the processor layer (324),
Forrest does not explicitly disclose
selecting a predetermined wavelength of a monochromatic light; 
determining a first thickness d1 and a second thickness d2 based on an absorption coefficient a for the predetermined wavelength to satisfy the equality:
l-exp(-adi) = exp(-adi) - exp(-a(di+d2));
the photovoltaic cell comprising a first photovoltaic layer and a second photovoltaic layer the photovoltaic cell configured to that generate a current when irradiated at the predetermined wavelength to power the LED, the first photovoltaic layer having the first thickness and the second photovoltaic layer having the second thickness, wherein a ratio of the second thickness to the first thickness is at most 2.8 and at least 1.2, and wherein the ratio is based at least in part on whether the photovoltaic cell includes any photovoltaic layers in addition to the first photovoltaic

irradiating a top surface of the photovoltaic cell with monochromatic light at the predetermined wavelength to power the LED.
Fafard’s Fig. 2, 9-10 and 21 discloses (it is inherent to providing the device as shown in the figure) selecting a predetermined wavelength ([0038]) of a monochromatic light (an optical input 100, Fig. 2, [0035]); 
determining a first thickness d1 (Figure 2 show the base segment s1 130, [0058-0059]) and a second thickness d2 (Figure 2 show the base segment s2 132, [0058-0059]) based on an absorption coefficient a for the predetermined wavelength to satisfy the equality (the paragraph [0058-0059] show the base segment s1 130 and the base segment s2 132 can be the same the thickness), Therefore, each of the segment s1 130 and segment s2 132  is selected so that each of the base segment s1 130 and the base segment s2 132 absorbed the same amount of light, [0058-0059]):
l-exp(-adi) = exp(-adi) - exp(-q(di+d2)); 
(Note: the applicant does not claim performing the calculation. Applicant just claim that the layers have the claimed relation. The specification indicates that when the claimed relation is met, then the layers absorb the same amount of light. When the claims does not said performing the determining step by performing the specific calculation, then only that all layers produced have that relation)
providing a photovoltaic cell (the combination of the base segment s1 130 and the base segment s2 132, [0058-0059]), the photovoltaic cell comprising a first photovoltaic layer (130, [0058-0059]) and a second photovoltaic layer (132, [0058-0059]), the photovoltaic cell (the combination of the base segment s1 130 and the base 
It would be obvious for one of ordinary skill in the art to establish the how much the thickness change from the each base segment (s1, s2, s3, s4, s5) which is not effected the amount the light absorbed for each layer. Even those the thickness change from 20-25% increasing over the previous each base segment (s1, s2, s3, s4, s5)  as shown in figure 2 does not change the different amount absorbed the light. However, if figure 2 of Fafard included only few base segment (s1, s2, s3) with the thickness change show about 20-25% increase over the previous but the amount of light absorbed for each base segment is the same. Therefore, that the limitation “the amount of light absorb of the first photovoltaic layer 130 having the first thickness d1 absorb the 
irradiating (the illumination optical input light 100, Fig. 2) a top surface of the photovoltaic cell (130, Fig. 2) with monochromatic light (an optical input 100, Fig. 2, [0035]) at the predetermined wavelength ([0038-0039]) to power the LED ([0099]).
It is noted that said limitation is functional language and intended use, and is therefore not given patentable weight, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that afunctional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F. 3d atl478,44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01,1. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473,1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. In this case, the location and the number of light sources can modify the light absorption each of the photovoltaic layers and not just the thickness of each of the photovoltaic layers. Furthermore, the prior art teaches that the thickness of the sub-cells must be varied to compensate for their same in absorptivity (see Fig. 2).

Regarding claim 2, Forrest in view of Fafard disclose the method of claim 1, wherein 
a voltage across each of the plurality of photovoltaic layers is substantially the same when irradiated at the wavelength of the monochromatic light ([0058-0059], Farard) (it is noted that said limitation is functional language and intended use, and is therefore not given patentable weight, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that afunctional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F. 3d atl478,44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01,1. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473,1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. In this case, voltage and current output shown on figure 9 teaches a voltage across each of the plurality of photovoltaic layers is substantially the same when irradiated at the wavelength of the monochromatic light (see Fig. 2, [0038-and 0099], Fafard). 
Regarding claim 3, Forrest in view of Fafard disclose the method of claim 1, wherein the thickness of each of the photovoltaic layers (d1 and d2, see Fig. 2, [0058-0059], Fafard) is selected,
Regarding the claim limitation, “the light intensity exiting a bottom surface of the stack of photovoltaic layers is substantially zero”. 
Based on the reject of claim 1. Fig. 2 shown the base segment s1 130 and the base segment s2 132. That is the selected thickness d1 and d2 of the base segment s1 130 and the base segment s2 132 can be the same. Therefore, the light intensity exiting a bottom surface of the stack of photovoltaic layers (130 and 132) is substantially zero.
Regarding claim 4, Forrest’s Fig. 1 and 3 (The claimed steps are inherent to the device as they are mere steps of providing the combination of elements. Therefore, it would be inherent to be provide of the device suggest claim as method step are inherent) discloses the method of claim 1, further comprising 
operating a processor in a processor layer coupled to the photovoltaic cell using the current generated at the photovoltaic layers is meet by "The processing unit 120 may be powered by the photovoltaic cell 140 " because "may be powered" give rise to an embodiment in which the processing unit is powered by the photovoltaic device meaning it supplies current (see paragraph [0014]).
Regarding claim 5, Forrest in view of Fafard disclose the method of claim 4, but do not explicitly disclose further comprising 
storing data to and retrieving data from a memory layer coupled to the processor layer.
Fafard discloses storing data to ([0100]) and retrieving data from a memory layer ([0100]) coupled to the processor layer (4006, [0102]) (Note: It appears to be inherent to the operation of the device, however the examiner take official notice that it was well known to use a memory reading in and out, as that’s how they work).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Fafard to teachings of Forrest such as storing data to and retrieving data from a memory layer coupled to the processor layer (Fafard Fig. 22) of Fafard to the generating the device (Forrest Fig. 1 and 3) of Forrest. It was well known for it to be connect to the processor, as they processor needs memory to work.
Regarding claim 6, Forrest’s Fig. 1 and 3 (The claimed steps are inherent to the device as they are mere steps of providing the combination of elements. Therefore, it would be inherent to be provide of the device suggest claim as method step are inherent) discloses the method of claim 4, further comprising
controlling operation of a light emitting device (LED) coupled to the processor layer in order to generate an optical signal is meet by “the processor 170 may output data to the LED 150 and receive data from the PD 160" because “the may output data gives rise to an embodiment where data is sent to the LED” the data controlled LED can be considered generating a signal as is lighting in accordance with data.(see paragraph, [0014]).
Response to Arguments
Applicant's arguments filed 04/28/2021 with respect to claims 1-6 have been considered but are moot because a new presented discussion in the rejection (Fafard figures. 2 and paragraph 0058-0059) applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        



/LONG  LE/
Examiner, Art Unit 2815